MEMORANDUM**
Assal Pahlevan, a native and citizen of Iran, petitions pro se for review of the decision of the Board of Immigration Appeals denying as untimely her motion to reopen the BIA’s underlying decision affirming the immigration judge’s denial of her applications for asylum and withholding of removal. Pahlevan sought to reopen to apply for adjustment of status based on her marriage to a United States citizen.
We agree with the BIA’s finding that Pahlevan’s motion was not timely filed, where Pahlevan failed to file her motion to reopen within 90 days of the BIA’s decision. See Immigration and Nationality Act § 240(c)(6)(C)(I); 8 C.F.R. § 1003.2(c)(2). Pahlevan failed to provide any explanation to the BIA, or to this court, for her failure to file a timely motion to reopen. Moreover, Pahlevan has not raised any equitable tolling issues, and therefore, those potential claims are waived. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1183 (9th Cir.2001) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the *958courts of this circuit except as provided by Ninth Circuit Rule 36-3.